Case 1:18-cv-00681-RJL Document 162 Filed 03/04/20 Page 1of3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

AARON RICH, ) M ‘AR
04
) Clerk, U.S. Di mn
Plaintiff, ) Bankruptcy Courte
)
v. ) Civil Case No. 18-681 (RJL)
)
ED BUTOWSKY, and )
MATTHEW COUCH, and )
AMERICA FIRST MEDIA, )
)
Defendants. )
ORDER

OMA
March +. 2020

On April 23, 2019, plaintiff's counsel served requests for the production of
documents on defendant Couch. Pl.’s Mot. to Compel at 7 [Dkt. # 71]. Couch failed to
respond. Jd. On July 31, 2019, I granted plaintiff's motion to compel Couch to produce
documents in response to plaintiff's requests. See 7/31/19 Minute Order. Although Couch
initially sought reconsideration of that order, Mot. for Relief from Judgment [Dkt. # 76],
the parties informed the Court on September 10, 2019 that Couch had begun producing
responsive documents, Joint Stipulation [Dkt. # 81]. On January 3, 2020, however,
plaintiff moved to enforce the Court’s prior order requiring Couch to produce documents.
See Dkt. # 95. According to plaintiff, Couch refused to produce documents about
conversations he had with defendant Butowsky and other individuals he identified as

“sources,” claiming a “reporter’s privilege” over the withheld information. /d. at 1. Of
Case 1:18-cv-00681-RJL Document 162 Filed 03/04/20 Page 2 of 3

course, even assuming Couch had not waived that qualified privilege by failing to assert it
for months of discovery, see Fed. R. Civ. P. 34(b)(2), and that he has otherwise met his
burden of showing it applies to him, Estate of Klieman v. Palestinian Auth., 293 F.R.D.
235, 241 (D.D.C. 2013), the purported privilege does not apply here because the
information Couch seeks to withhold goes to the heart of plaintiffs claims and defendants’
defenses, see Carey v. Hume, 492 F.2d 631, 636-37 (D.C. Cir. 1974).

On January 24, 2020, I granted plaintiff's motion to enforce the Court’s order
requiring Couch to produce documents, and I ordered Couch to produce on or before
January 31, 2020 all relevant documents, including those he was withholding on the basis
of the purported reporter’s privilege. See 1/24/20 Order [Dkt. # 133]. Rather than
producing the documents as ordered, Couch filed a motion for reconsideration on January
31, 2020. See Dkt. # 143. On February 5, 2020, I denied that motion and ordered Couch
to produce the relevant documents within 72 hours. See Dkt. # 151. I further noted that
should he fail to do so, I would address whether to hold him in contempt. /d.

On February 18, 2020, plaintiff notified the Court that Couch continued to withhold
information that I had ordered him to produce. See Pl.’s Notice at 1 [Dkt. # 154].
Specifically, Couch withheld: an April 18, 2019 audio file (Item # 30 on his privilege log);
a video file, which he produced only as an edited audio file (Item # 31 on his privilege log);
and names from certain produced emails, which Couch redacted before producing. /d. at
3-4. I held a status conference on March 3, 2020 to discuss these and other issues with the
parties.

Based on the relevant record, it is hereby

2
Case 1:18-cv-00681-RJL Document 162 Filed 03/04/20 Page 3 of 3

ORDERED that Defendant Couch shall produce all the withheld information noted
above exclusively to plaintiff's counsel, Michael Gottlieb, within 48 hours. As discussed
at the March 3, 2020 status conference, Mr. Gottlieb and Couch’s counsel are directed to
confer and agree upon a secure method of review that is amenable to both parties. It is
further

ORDERED that Mr. Gottlieb shal! not reveal the identity of the purported source
or any identifying information to anyone, including his colleagues or his client. At the
March 13, 2020 telephonic conference, Mr. Gottlieb should be prepared to discuss what
further action, if any, he wishes to take with respect to this information. It is further

ORDERED that should Couch fail to produce the withheld information to Mr.
Gottlieb within 48 hours, he will be held in contempt and fined $2,500 each day he fails to
provide the information.

SO ORDERED. 4

|

RICHARD J{LEQN
United States District Judge

 
